Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,171,491 to Kwon in view of U.S. Publication 2018/0330677 to Guo.

Regarding claim 1, Kwon teaches a display device comprising: 
a display panel including a first pixel and a second pixel disposed adjacent to the first pixel along a first direction (see Fig. 3 an column 7, lines 48-59);
a gate driver connected to gate lines extending in a second direction perpendicular to the first direction and configured to provide gate signals to the display panel through the gate lines (see Fig. 3 gate driver 104);

a data driver connected to data lines extending in the first direction and configured to provide data signals to the first and second pixels through the data lines (see Fig. 3 data driver); and
a driving controller configured to receive an image data, configured to provide a data signal to the data driver based on the image data (see column 8, lines 51-53 and column 8, lines 26-30), wherein the driving controller calculates the data voltage provided to the second pixel based on the white balance of the current image data is, a previous image data corresponding to the first pixel, and the current image data (see column 7 lines 10-61).
Kwon does not teach and configured to determine whether a white balance of a current image data is within a set range.
However, Guo teaches and configured to determine whether a white balance of a current image data is within a set range (see paragraph 58 and Figs. 1 and 3).
It would have been obvious to a person having ordinary skill in the art to combine the range detection of a white balance as taught by Guo with the white level data voltage determination circuit of Kwon for the purpose of modifying the grayscale value based on the white image saturation known to improve similar devices.

Regarding claim 2, Kwon in view of Guo teaches the display device of claim 1.  Guo teaches wherein the driving controller includes: an image data analyzer configured to determine whether the white balance of the image data input to the driving controller is within the set range and configured to select one of a source emphasis enable signal and a source emphasis disable signal and configured to output the selected signal (see Fig. 1 S104 YES signal or No signal); and
an image data converter configured to output the data signal based on the image data and the selected signal (see Fig. 1 blocks S105 and S106).

Regarding claim 3, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal when the image data analyzer determines that the white balance of the image data is within the set range (see Fig. 1 S105 where the grayscale is reduced with a low white saturation background image).

Regarding claim 7, Kwon in view of Guo teaches the display device of claim 2.  Kwon teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel (see column 7, lines 10-18),
wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18).
Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when all of the first red sub-pixel, the second red sub-pixel, the first green sub-pixel, the second green sub-pixel, the first blue sub-pixel, and the second blue sub-pixel are turned on (see paragraphs 30-31).

Claims 4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,171,491 to Kwon in view of U.S. Publication 2018/0330677 to Guo and U.S. Publication 20200105212 to Kim.

Regarding claim 4, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches when the image data analyzer determines that the white balance of the current image data is not within the set range (see Fig. 1 S104 and S105).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data and the current image data. 
However, Kim teaches wherein the image data analyzer compares the previous image data and the current image data (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 5, Kwon in view of Guo teaches the display device of claim 4.  Kim teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data is larger than the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 6, Kwon in view of Guo teaches the display device of claim 4.  Kim teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data is less than or equal to the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).
Regarding claim 8, Kwon in view of Guo teaches the display device of claim 2.  Kwon teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18).
Guo teaches when the first red sub-pixel and the second red sub-pixel are turned on, and the first green sub-pixel, the first blue sub-pixel, the second green sub-pixel, and the second blue sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 9, Kwon in view of Guo teaches the display device of claim 8.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data corresponding to the second pixel is larger than the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis also see [0038]).

Regarding claim 10, Kwon in view of Guo teaches the display device of claim 8.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data is less than or equal to the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis also see [0038]).

Regarding claim 11, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18). 
Guo teaches when the first blue sub-pixel and the second blue sub-pixel are turned on, and the first green sub-pixel, the first red sub-pixel, the second green sub-pixel, and the second red sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 12, Kwon in view of Guo teaches the display device of claim 11.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data corresponding to the second pixel is larger than the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis also see [0038]).

Regarding claim 13, Kwon in view of Guo teaches the display device of claim 11.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data corresponding to the second pixel is less than or equal to the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis also see [0038]).

Regarding claim 14, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first
blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18), and
when the first green sub-pixel and the second green sub-pixel are turned on, and the first red sub-pixel, the first blue sub-pixel, the second red sub-pixel, and the second blue sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 15, Kwon in view of Guo teaches the display device of claim 14.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data corresponding to the second pixel is larger than the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 16, Kwon in view of Guo teaches the display device of claim 14.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image corresponding to the second pixel data is less than or equal to the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis).
Regarding claim 17, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18), and
when two selected sub pixels among the first red sub-pixel, the first green sub-pixel, and the first blue sub-pixel in the first pixel are turned on, and two sub pixels in the second pixel which are connected to the same data lines as the two selected sub pixels in the first pixel are turned on (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 18, Kwon in view of Guo teaches the display device of claim 17.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data corresponding to the second pixel is larger than the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 19, Kwon in view of Guo teaches the display device of claim 17.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data corresponding to the second pixel is less than or equal to the previous image data corresponding to the first pixel (see paragraph 22 in context of the combination regarding the direction to emphasis).
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues KWON does not teach or suggest the driving controller which calculates the data voltage provided to the second pixel based on the white balance of the current image data, a previous image data, and the current image data. 
Further applicant submits GUO does not teach or suggest "configured to determine whether a white balance of a current image data is within a set range”.

Office responds: The respectfully disagrees. KWON teach the driving controller which calculates the data voltage provided to the second pixel based on the white balance of the current image data, a previous image data, and the current image data in column 7, lines 10-18, The first W generation module 20 include W encoders 16a and 16b, that respectively receive 3-color data R′G′B′ of the previous frame and 3-color data R′G′B′ of the current frame. Based on a spectrum exchange method, the first W generation module 20 (more specifically, the W encoders 16a and 16b) generates 4-color data RGBW from the 3-color data R′G′B′ of the previous and current frames, calculates a white gain from the 4-color data, and multiplies the 4-color data by the white gain to generate final 4-color data R′G′B′W′.

Further GUO teaches configured to determine whether a white balance of a current image data is within a set range in [0058] determination module 24 connects to the third obtaining module 23, and the determination module 24 is configured to determine whether the current background-white ratio obtained by the third obtaining module 23 is within a predetermined adjustment range and in fig. 1 and fig. 3.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Dyas US 20030197799.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Towfiq Elahi whose telephone number is (571)270-1687. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625